                                       1    Kresta Nora Daly, SBN 199689
                                            BARTH DALY LLP
                                       2    2810 Fifth Street
                                            Davis, California 95618
                                       3    Telephone: (916) 440-8600
                                            Facsimile: (916) 440-9610
                                       4    Email: kdaly@barth-daly.com
                                       5    Attorneys for Defendant
                                            ROZZARI YOUNG
                                       6

                                       7

                                       8                               IN THE UNITED STATES DISTRICT COURT

                                       9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11    UNITED STATES OF AMERICA,                                   Case No. 2:18-CR-00205-MCE
                                      12                      Plaintiff,                                STIPULATION AND ORDER TO
                                                                                                        CONTINUE HEARING FOR
                                      13             v.                                                 TEMPORARY RELEASE
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14    ROZZARI YOUNG,                                              Date: October 7, 2019
                                                                                                        Judge: Honorable Deborah Barnes
                                      15                      Defendant.

                                      16

                                      17           It is hereby stipulated and agreed to between the United States of America, by and through

                                      18   its counsel Assistant United States Attorney Heiko Coppola, and defendant, Rozzari Young, by

                                      19   and through her counsel, Kresta Nora Daly, that the hearing on Ms. Young' motion requesting

                                      20   temporary release be re-set. Counsel for the government is unable to reply to the motion in a

                                      21   timely manner due to military duty.

                                      22           The hearing is currently set for September 26, 2019 at 2:00 p.m. The parties request it be

                                      23   re-set to October 7, 2019 at 2:00 p.m. The parties further stipulate the Government's response to

                                      24   the defense motion be continued to September 30, 2019.

                                      25   ///

                                      26   ///

                                      27   ///

                                      28   ///
                                            {00029275}
                                                     STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING                [Case No. 2:18-CR-00205-MCE]
                                       1   Dated: September 16, 2019                   Respectfully submitted,
                                       2                                               BARTH DALY LLP
                                       3
                                                                                      By       /s/ Kresta Nora Daly
                                       4                                                       KRESTA NORA DALY
                                                                                               Attorneys for ROZZARI YOUNG
                                       5

                                       6   Dated: September 16, 2019                   By      /s/ Kresta Nora Daly for
                                                                                               HEIKO COPPOLA
                                       7                                                       Assistant United States Attorney
                                       8

                                       9

                                      10                                                       ORDER
                                      11           GOOD CAUSE APPEARING upon the stipulation of the parties IT IS ORDERED:
                                      12   The motion hearing set for September 26, 2019 is vacated. The hearing will be reset for
                                      13   October 7, 2019. The government's response to the defense motion is due September 30, 2019.
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14           IT IS SO ORDERED.
                                      15   Dated: September 18, 2019
                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                            {00029275}
                                                     STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING                [Case No. 2:18-CR-00205-MCE]
